           Case 1:20-cr-00490-AT Document 24 Filed 04/12/21 Page 1 of 2


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: ____________________
                                                                     DATE FILED: __4/12/2021

               -against-
                                                                               20 Cr. 490 (AT)
DAVID SPRALLING,
                                                                                   ORDER
                                Defendant.
ANALISA TORRES, District Judge:

         The ongoing COVID-19 pandemic has necessitated substantial changes in the Court’s
trial schedule. Accordingly, the trial scheduled for June 7, 2021, is ADJOURNED. The Court,
utilizing the procedures within this District governing the scheduling of jury trials during the
COVID-19 pandemic, will seek to schedule a jury trial for the second calendar quarter of 2022.
By December 15, 2021, the parties shall submit blackout dates for trial.

        The time between the date of this order and April 1, 2022, is excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The Court finds that the ends of
justice served by granting the exclusion outweigh the best interests of the public and Defendant
in a speedy trial, because such an extension is necessary to efficiently administer the Court’s
docket consistent with public safety, and because it will allow the parties to prepare for trial.

       Accordingly, the Court sets the following deadlines for pretrial filings:

   1. The parties shall file any motions in limine by March 1, 2022. The parties shall file any
      opposition to any motions in limine by March 8, 2022.

   2. The parties shall submit joint proposed voir dire questions, requests to charge, and
      verdict forms by March 1, 2022. For any proposed voir dire question, request to charge,
      or section of the verdict form on which the parties cannot agree, each party shall clearly
      set forth its proposal and briefly state why the Court should use that question, charge, or
      verdict form section, with citations to supporting authority. The parties shall include with
      their proposed voir dire questions a brief description of the case and a list of names and
      places likely to be mentioned at trial, both to be read to prospective jurors during jury
      selection. At the time of filing, the parties shall submit two courtesy copies of the
      proposed voir dire questions, requests to charge, and verdict forms to the Court. In
      addition, the parties shall e-mail these materials, as Microsoft Word documents, to
      Torres_NYSDChambers@nysd.uscourts.gov.

   3. At the start of trial, the Government shall provide the Court with three hard copies of its
      exhibit list, and two sets of pre-marked documentary exhibits and Section 3500 material
      assembled sequentially in a loose leaf binder, or in separate manila folders labeled with
      the exhibit numbers and placed in a suitable container for ready reference.
          Case 1:20-cr-00490-AT Document 24 Filed 04/12/21 Page 2 of 2




   4. The Court shall schedule the pretrial conference date upon setting a date certain for trial.


      SO ORDERED.

Dated: April 12, 2021
       New York, New York




                                                    2
